857 F.2d 1285
Jose GUBIENSIO-ORTIZ, Petitioner-Appellant,v.Al KANAHELE, Warden, Metropolitan Correctional Center, SanDiego, California, Respondent-Appellee.UNITED STATES of America, Plaintiff-Appellant,v.Raul CHAVEZ-SANCHEZ, Defendant-Appellee.
Nos. 88-5848, 88-5109.
United States Court of Appeals,Ninth Circuit.
Sept. 8, 1988.

Before WIGGINS,* BRUNETTI and KOZINSKI, Circuit Judges.

ORDER

1
Prior Report:  857 F.2d 1245 (9th Cir.1988).


2
The government's application for a stay of this court's decision is denied.



*
 Judge Wiggins did not participate in the consideration of this application